Citation Nr: 1721019	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-20 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to January 1995.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  Jurisdiction was subsequently transferred to Detroit, Michigan.

This matter was previously before the Board, and, in August 2016, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent the Veteran from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, Social Security Administration (SSA) records, VA treatment records, and private treatment records have been obtained. Additionally, the Veteran testified at a hearing before the Board, and a copy of the transcript is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board notes that this matter was previous remanded in order to provide the Veteran with an additional VA examination.  Additional VA examinations in substantial compliance with the Board's remand instructions have been completed.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

TDIU

The Veteran is seeking a total disability rating based on individual unemployability (TDIU).  She meets the schedular rating criteria for TDIU, because she has a combined disability rating of 70 percent and at least one service-connected disability that is at least 40 percent disabling.  4.16(a).  Nevertheless, as will be explained below, the Veteran's service-connected disabilities alone are not shown to prevent her from securing and maintaining substantially gainful employment.

The Veteran filed a claim for TDIU in June 2010, and, in May 2011, the RO denied the claim for TDIU.  The Veteran appealed.

Here, the evidence of record clearly establishes that the Veteran is not capable of securing and maintaining substantially gainful employment as her medical conditions have either forced her into unemployment or sheltered employment throughout the period on appeal.  However, this does not end the inquiry, as the Board is only allowed to take into consideration medical disabilities for which the Veteran has been granted service connection, and - although the Veteran does appear to be incapable of securing and maintaining substantially gainful employment - her service-connected disabilities alone are not shown to prevent her from securing substantially gainful employment in light of her training and education.

The Veteran has been assigned the following disability ratings for the following service-connected disabilities: a 40 percent rating from August 1996 for chronic facial pain with severe temporomandibular joint syndrome; a 30 percent rating from August 1996 for headaches due to an undiagnosed illness; a noncompensable rating from August 1996 to November 2000 and a 30 percent rating thereafter for chondromalacia of the right knee; and a noncompensable rating for hallux valgus of the right foot; for a combined disability rating of 60 percent from August 1996 to November 2000 and 70 percent thereafter.

An August 2006 SSA decision indicates that the Veteran has been fully disabled since August 2005 due to the residual effects of cerebrovascular accidents and polysubstance abuse.  The SSA report indicated that the Veteran was previously employed in the following positions: clerical worker; forklift operator; cleaner; and assembler.  The SSA described the Veteran's work history as a unskilled to semi-skilled laborer who performed sedentary to light exertional level work.

In her June 2010 claim for TDIU, the Veteran indicated that she was employed full time as a factory worker from June 2000 to April 2007.

VA treatment records during the period on appeal indicate that the Veteran is employed in a VA incentive therapy program (ITP) which is a prevocational program for Veteran to perform work at a VA Medical Center in order to gain the skills and experience needed to transition into a vocational program or competitive employment.

A June 2010 VA treatment record indicates that the Veteran is unable to perform duties necessary for employment of any kind due to her multiple physical problems (chronic headaches, chondromalacia, of the right knee, and multiple joint pain).

The Veteran's spouse submitted a written statement on the Veteran's behalf in September 2010 indicating that she suffers from painful headaches severe enough to bring her to tears and that her knee sometimes gives out.  The Veteran's spouse also reported that she loses time from work in order to seek treatment for her various medical issues.

The Veteran underwent a VA dental examination to evaluate the severity of her chronic facial pain in September 2010.  The Veteran stated that she had been unemployed for five to 10 years prior to the examination (from September 2000 or from September 2005).

The Veteran also underwent another VA examination in September 2010 to determine the severity of all of her service-connected disabilities.  The Veteran indicated that she was unemployed for two to five years prior to the examination (approximately September 2005 or September 2008).  The examiner opined that the Veteran's service-connected disabilities did not prevent her from securing and maintaining gainful employment, but, rather, the residual effects of cerebrovascular accidents that she had previously sustained did prevent her employment.  The examiner noted that the Veteran's knee condition prohibited jobs involving prolonged walking or standing, but that she could perform other work.  The examiner also noted that the Veteran's hallux valgus would not impact her ability to work so long as she had good walking shoes and was able to take short rest periods.  Nevertheless, the examiner did note that the Veteran's headaches could impact her employment.

In a May 2011 SSA Work Activity Report, the Veteran reported that she was able to secure and maintain part-time employment (20 to 30 hours per week) providing clerical services to the U.S. Bureau of the Census earning $10.00 per hour from February 2010 to April 2010.  The Veteran reported that she was terminated from her position.

A July 2011 SSA Adult Function Report indicates that the Veteran cannot stand for long periods of times and cannot remember things due to her headaches.  The Function report also indicated that the Veteran was able to drive a car.  

The Veteran testified at a personal hearing before the Board in May 2016 that her headaches prevented her from concentrating while at work.  The Veteran further claimed that her physical disabilities prevent her from standing or sitting for long period of time, and that she is unable to wear steel toe boots or other protective foot gear that would be required in certain occupations.  The Veteran indicated that her disabilities also limited her ability to walk and drive.  The Veteran testified that she had most recently worked as a package operator and that she had a bachelor's degree in linguistics and two associate degrees: one in computer engineering and one in network administration.  The Veteran reported that she could not work in a tech field, because she could no longer lay wires for networks; and she has difficulty concentrating at a computer screen.  See Transcript.

The Veteran underwent another VA dental examination in July 2016.  The examiner indicated that the Veteran's dental condition did not impact her ability to work.

A September 2016 VA treatment record indicated that the Veteran had gone back to school three months prior (June 2016).

The Veteran underwent another VA examination in December 2016.  The Veteran reported that her service-connected hallux valgus prevented her from standing eight hours a day.  The examiner opined that hallux valgus could lead to limited ability to stand for long periods of time or walk long distances, but that it does not impede the ability to sit, type, file, answer phones, or perform duties required of sedentary type labor.  The examiner noted that the Veteran's service-connected knee disorder precluded gainful employment in a manual labor type setting, but the Veteran would still be able to perform sedentary labor such as keyboarding, answering phones, and filing.  The examiner indicated that the Veteran's service-connected headaches may preclude gainful employment in a manual labor type setting, but that her headaches do not preclude her ability to perform sedentary work involving keyboarding, answering phones, and filing.  The examiner further noted that the combined effect of the Veteran's hallux valgus, knee disability, and headaches do not preclude employment in a sedentary setting.

The Veteran also underwent a VA dental examination in December 2016.  The examiner opined that the Veteran's temporomandibular joint disorder does not impact the Veteran's employment.

The weight of the evidence indicates that the Veteran is not entitled to TDIU.  As previously noted, the Veteran meets the schedular rating criteria for TDIU and is not able to secure and maintain gainful employment.  Nevertheless, the evidence of record does not indicate that the Veteran is precluded from obtaining or maintaining substantially gainful employment due to her service-connected disabilities alone in light of her training and education.  

The Board notes that SSA has found the Veteran to be incapable of securing employment.  Nevertheless, the Board cannot afford this fact much weight, because SSA uses different legal standards and quanta of proof and is allowed to take factors into consideration that VA cannot; such as nonservice-connected disabilities and age.  Indeed, SSA specifically found that the Veteran's inability to work was due to the residual impact of a nonservice-connected stroke brought on by substance abuse, and did not find the Veteran's service connected disabilities caused her unemployability.  

Nevertheless, the Board must consider whether the Veteran's service-connected disabilities could prevent substantially gainful employment irregardless of the stroke residuals.  The evidence is not sufficient to demonstrate this, and in fact weighs against it.  The Veteran's service connected disabilities clearly prevent the Veteran from performing manual labor.  However, VA examiners in December 2016, however, both found that the Veteran's service-connected disabilities would not cause sufficient functional limitation to prevent her from performing sedentary labor such as keyboarding, answering phones, or filing.  The Board finds these opinions persuasive and affords then great weight, because they are based on sufficient facts and data applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the weight of the medical evidence of record indicates that the Veteran is capable of sedentary employment, and, in light of the Veteran's advanced education, the Board finds that the Veteran's service connected disabilities alone do not prevent her from being able to obtain or maintain substantially gainful employment.

The Board notes that a June 2010 VA treatment record suggested the Veteran was unable to perform duties necessary for employment of any kind due to her multiple physical problems (chronic headaches, chondromalacia, of the right knee, and multiple joint pain), and the September 2010 general VA examination indicated the following: the Veteran's the knee disability prevented walking or standing; her hallux valgus required her to be provided short rest brakes; and her headaches could impact her employment.  However, some interference with employment is anticipated, and it is for that reason that the Veteran is receiving a 30 percent rating for her headaches.  Moreover, the Board cannot afford these opinions much weight as the more recent VA examinations as the treatment record is conclusory in nature and does not provide the Board an adequate basis of facts, data, principles, or methods upon which to assign weight.  See Nieves-Rodriguez.  Furthermore as previously noted, the Board has conceded that the Veteran is incapable of securing physical employment, but is denying TDIU based on the fact that her service connected disabilities are not shown to prevent her from securing or maintaining sedentary labor.  Therefore to the extent that it refers to her limitations due to her foot and knee, the September 2010 general VA examination does not provide a basis for TDIU, because it does not address the Veteran's ability to perform sedentary labor.  

The Board notes the Veteran's reports and testimony that her service-connected disabilities would prevent her from securing and maintaining employment, because her physical conditions prevent physical labor; and her headaches prevent her from concentrating enough to perform sedentary labor.  The Board cannot afford these reports much weight.  First the Board concedes that the Veteran is unable to perform physical labor, and this assertion does not affect her ability to perform sedentary labor.  Second, the Veteran is competent to report her symptoms, but she is not competent to opine on the physical or mental limits caused by her symptoms as they are matters of medical complexity.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Put another way, the Veteran is competent to report that she has headaches and that it makes it more difficult for her to concentrate, but the extent that her claimed limitations are corroborated by (clinical proof of loss of concentration due to chronic headaches) or quantified by (clinical proof of the ability of a person with chronic headaches to concentrate compared to a person without chronic headaches) the field of medicine is a matter for a medical expert; which the Veteran is not shown to have through education or experience.

To this end, the Board does not find the argument put forth by the Veteran's representative in the appellate brief that the Veteran's headaches would prevent looking at a computer monitor for eight hours a day five days a week to be supported by any probative medical evidence.  As discussed above, the quantified physical and mental limits caused by the Veteran's headache symptoms are matters of medical complexity, and the Board relies on the medical evidence of record.  

The Board notes the argument put forth by the Veteran's representative in the appellate brief that determination of TDIU is a legal issue rather than a medical issue, and that the Board may not spread this responsibility to VA health care providers.  The Board agrees with this conclusion.  However, having reviewed the medical opinions that were obtained, the Board believes that the examiners laid out sufficient medical information from which the Board could fairly conclude that the Veteran is not precluded from obtaining or maintaining substantially gainful employment solely on account of her service connected disabilities.  The representative also argues that the Veteran could not complete work consistent with her computer training.  However, the training alone suggests some intellectual aptitude that would not be compromised by her service connected disabilities.  Moreover, while the representative argues that the Veteran could not work at a computer for 8 hours, such was not suggested in the medical records which indicated that the Veteran's service connected disabilities would not prevent her from taking a sedentary job involving office type work, including computer skills, keyboarding, answering phones, and filing.  While the Veteran might be incapable of a full day of computer work, sometime behind the computer does not appear to be foreclosed by her service connected disabilities.

In reaching this conclusion, the Board sought evidence from competent medical professionals to determine the Veteran's physical and mental limitations due to her service-connected disabilities.  Opinions were provided by competent VA medical experts, suggesting that the Veteran was not capable of physical labor due to her service-connected disabilities but was capable of sedentary labor.  The Board has found these opinions persuasive.  The Board then took into consideration the Veteran's work history and education and concluded that the Veteran's education (two associates' degrees, a bachelor's degree, and at least some additional post-baccalaureate education) was sufficient to allow her to obtain sedentary employment.  The Board then combined this evidence from both laymen and medical experts to make a finding of fact that her service-connected disabilities alone do not prevent her from securing and maintaining substantially gainful employment.  As such, TDIU is denied.


ORDER

TDIU is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


